1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SHAJIA AYOBI,                                   )   Case No.: 1:17-cv-00693-DAD-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER DENYING PLAINTIFF’S THIRD
13          v.                                           REQUEST FOR APPOINTMENT OF COUNSEL,
                                                     )   WITHOUT PREJUDICE
14                                                   )
     BARBARA SHOWALTER,
                                                     )   [ECF No. 40]
15                 Defendant.                        )
                                                     )
16                                                   )

17          Plaintiff Shajia Ayobi is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s third request for appointment of counsel, filed January

20   30, 2019.

21          As Plaintiff is aware, she does not have a constitutional right to appointed counsel in this

22   action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require any

23   attorney to represent her pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court

24   for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

25   circumstances the Court may request the voluntary assistance of counsel pursuant to section

26   1915(e)(1). Rand, 113 F.3d at 1525. Without a reasonable method of securing and compensating
27   counsel, the Court will seek volunteer counsel only in the most serious and exceptional cases. In

28   determining whether “exceptional circumstances exist, the district court must evaluate both the

                                                         1
1    likelihood of success on the merits [and] the ability of the [plaintiff] to articulate [her] claims pro se in

2    light of the complexity of the legal issues involved.” Id. (internal quotation marks and citations

3    omitted). The test for exceptional circumstances requires the court to evaluate a plaintiff’s likelihood

4    of success on the merits and the ability of the plaintiff to articulate his or her claims pro se in light of

5    the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

6    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

7    prisoners, such as lack of legal education and limited law library access, do not establish exceptional

8    circumstances that would warrant a request for voluntary assistance of counsel.

9             In this case, the Court does not find the exceptional circumstances necessary to request

10   volunteer counsel at this time. The Court does not find the legal issues here to be particularly

11   complex. The record reflects that Plaintiff has adequately articulated her claim, and as a result the

12   undersigned has recommended that this case proceed on Plaintiff’s claim for monetary damages for

13   deliberate indifference to a serious medical need. While a pro se litigant may be better served with the

14   assistance of counsel, so long as a pro se litigant, such as Plaintiff in this instance, is able to “articulate

15   [her] claims against the relative complexity of the matter,” the “exceptional circumstances” which

16   might require the appointment of counsel do not exist. Rand v. Rowland, 113 F.3d at 1525 (finding no

17   abuse of discretion under 28 U.S.C. § 1915(e) when district court denied appointment of counsel

18   despite fact that pro se prisoner “may well have fared better-particularly in the realm of discovery and

19   the securing of expert testimony.”)         Further, there has not been a substantial change in the

20   circumstance from the previous two requests, and Plaintiff’s third motion for appointment of counsel

21   is denied, without prejudice.

22
23   IT IS SO ORDERED.

24   Dated:     January 31, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
